Exhibit 10.04

FIRST AMENDMENT TO OFFICE LEASE

THIS FIRST AMENDMENT TO OFFICE LEASE dated as of the 4th day of June, 2008, by
and between 1450 BEASON STREET LLC, a Maryland limited liability company (the
“Landlord”) and UNDER ARMOUR, INC., a Maryland corporation (the “Tenant”).

RECITALS:

WHEREAS, Landlord and Tenant entered into an Office Lease dated December 14,
2007 (the “Lease”) for the lease of space in the “Building” (as defined in the
Lease, The Overflo Building located at 1450 Beason Street, Baltimore, Maryland);
and

WHEREAS, Landlord and Tenant now desire to modify certain terms and conditions
set forth in the Lease as provided hereinafter.

NOW, THEREFORE, in consideration of the foregoing and of other consideration,
the receipt and adequacy of which is acknowledged, the Landlord and Tenant
mutually agree as follows:

1. Revised Schedule of Deliveries. Exhibit E to the Lease is hereby deleted and
replaced with the new Exhibit E attached hereto. The dates in such revised
Exhibit E shall supersede the estimated delivery dates set forth in Section 2.1
of the Lease.

2. Special Termination. Tenant acknowledges that Tenant has received a copy of
an executed commitment from Manufacturers and Traders Trust Company to provide
financing, pursuant to Section 17.6 of the Lease. Tenant agrees that the
condition set forth in Section 17.6 shall be deemed satisfied upon closing of
the loan thereunder, in which event Section 17.6 shall be of no further force or
effect.

3. Miscellaneous. This Amendment may be executed in counterparts which together
shall be construed as a single document. The Lease, as amended by this
Amendment, is hereby ratified and confirmed and shall continue in full force and
effect.

[signatures on following page]



--------------------------------------------------------------------------------

WITNESS OUR HANDS as of the day and year first above-written.

 

WITNESS or ATTEST:   LANDLORD:   1450 BEASON STREET LLC,   a Maryland limited
liability company

[left blank]

  By:  

/s/ Carl W. Struever

  (SEAL)   Name:   Carl W. Struever     Title:   Member   WITNESS or ATTEST:  
TENANT:   UNDER ARMOUR, INC.,   a Maryland corporation

/s/ John Stanton

  By:  

/s/ J. Scott Plank

  (SEAL)   Name:   J. Scott Plank     Title:   Senior Vice President – Retail  
For the purposes described in Section 21.16 of the Lease, as amended hereby.
WITNESS or ATTEST:   GUARANTOR:   STRUEVER BROS. ECCLES & ROUSE, INC.,   a
Maryland corporation

[left blank]

  By:  

/s/ Carl W. Stuever

  (SEAL)   Name:   Carl W. Struever     Title:   President  



--------------------------------------------------------------------------------

Exhibit E - Schedule of Deliveries

 

Landlord Deliveries

  

Responsible Party

  

Re-Start Date

  

Completion Date

Phase One Office- from start of work to TCO    SBER    June 1, 2008   
September 30, 2008 Soft Turnover to Tenant of Phase One Office for FFE- Note 1
   SBER       August 31, 2008 Phase One Showroom- from start of work to TCO   
SBER    June 1, 2008    September 30, 2008 Soft Turnover to Tenant of Phase One
Showroom for FFE- Note 1    SBER       August 31, 2008 Phase Two Office-
Simultaneous start with Phase One to TCO    SBER    June 1, 2008    December 31,
2008 Soft Turnover to Tenant of Phase Two Office for FFE- Note 1    SBER      
November 30, 2008 Phase Three - from start of work to TCO    SBER    June 1,
2008    March 31, 2009 Soft Turnover to Tenant of Phase Three for FFE- Note 1   
SBER       February 28, 2009 Tenant Deliveries          Tenant to provide all
alternate finish selections    UA       June 15, 2008 Tenant to provide
locations for electrical rough-ins for signage    UA       June 15, 2008 Note 1:
Soft Turnover means that UA will be provided with access to the indicated area
to commence installation of UA FFE items. UA Work to be coordinated with
remaining SBER construction.         